DETAILED ACTION 
The present application, filed on 2/27/2020 is being examined under the AIA  first inventor to file provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 13 are amended
b.  Claims 20 are cancelled

Overall, Claims 1-19, 21 are pending and have been considered below. 



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 13 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a machine-generated candidate campaign dataset; computing a first evaluation score of the machine-generated candidate campaign dataset; computing a second evaluation score of the human-generated candidate campaign dataset; based on the first evaluation score and the second evaluation score, selecting the machine-generated candidate campaign dataset or the human-generated candidate campaign; dataset to be a submitted campaign dataset; submitting the submitted campaign dataset to the online platform. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing campaigns (marketing or advertising) based on best between machine-generated or human-generated alternatives. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Alternatively, or additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “an online platform,” nothing in the claim element precludes the steps from practically being performed in the mind. 
For example, “generating a machine-generated candidate campaign dataset” in the context of this claim encompasses the user manually or with pen and paper putting together as list. Furthermore, “computing a first evaluation score of the machine-generated candidate campaign dataset” and “computing a second evaluation score of the human-generated candidate campaign dataset,” in the context of this claim encompasses the user manually with pen and paper or mentally calculating scores for each of the two campaigns. Similarly, the limitation of “based on the first evaluation score and the second evaluation score, selecting the machine-generated candidate campaign dataset or the human-generated candidate campaign”, as drafted, is a process that covers selecting mentally or with pen and paper. Finally, “dataset to be a submitted campaign dataset; submitting the submitted campaign dataset to the online platform” in the context of this claim encompasses the user mentally or verbally providing the appropriate data set for the campaign. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset; determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns.
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the ground truth; the machine-generated candidate campaign; the machine learning process; the first evaluation score. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset; determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns.
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the ground truth; the machine-generated candidate campaign; the machine learning process; the first evaluation score. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: initiating a second campaign; determining, from the second campaign dataset, a further evaluation score of an ongoing performance of the second campaign; determining one or more adjustments; determining a plurality of adjusted campaign datasets; determining an adjusted campaign dataset evaluation score; selecting a replacement campaign dataset from among the plurality of adjusted campaign datasets; modifying the second campaign. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing modified (i.e. optimized) campaigns (marketing or advertising). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 
Alternatively, or additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “one or more online platforms,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “initiating a second campaign” and “determining a further evaluation score” in the context of this claim encompasses the user manually with pen and paper or verbally starting a campaign and determining a score based on preestablished metrics. Similarly, the limitation of “determining one or more adjustments” and “determining a plurality of adjusted campaign dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers a user manually with pen and paper or verbally performing the determinations. Further, the limitation of “determining an adjusted campaign dataset evaluation score” in the context of this claim encompasses the user manually with pen and paper or verbally performing the determination. Finally, the limitations of “selecting a replacement campaign dataset” and “modifying the second campaign” in the context of this claim encompasses the user manually with pen and paper or verbally performing the operations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: accessing a trained neural network; generating a first campaign dataset; determining a first evaluation score; obtaining a first campaign result; generating a second campaign dataset; determining if the first campaign dataset and the second campaign dataset are similar; computing a second evaluation score. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: a given ground truth; one of the first campaign dataset and the second campaign dataset is a machine-generated campaign dataset. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: accessing a trained neural network; generating a first campaign dataset; determining a first evaluation score; obtaining a first campaign result; generating a second campaign dataset; determining if the first campaign dataset and the second campaign dataset are similar; computing a second evaluation score. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a given ground truth; one of the first campaign dataset and the second campaign dataset is a machine-generated campaign dataset. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a subsequent campaign dataset; obtaining a subsequent human-derived campaign dataset; determining a first confidence score; determining a second confidence score; selecting one of the subsequent machine-generated campaign datasets; determining a subsequent campaign result; storing the subsequent campaign result. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 3 (which is repeated in claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a first evaluation score; determining a second evaluation score; selecting one of the subsequent machine-generated campaign datasets; updating the feedback records. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting based on which has a higher confidence score. 
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an effectiveness of the injected campaign dataset with a target audience.  
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 7 (which is repeated in claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: prompting for human input on the first candidate campaign dataset.  
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 9 (which is repeated in claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a similar prior campaign dataset from the feedback records; computing the first evaluation score of the first candidate campaign dataset.  
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating inputs to one or more online platforms.  
When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to communicate data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting among a plurality of online platforms feedback.  
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: targeting data structures.  
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4, 8 (which is repeated in claim 17), 10 (which is repeated in claim 19) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first confidence score; the first evaluation score; the identifying the similar prior campaign dataset. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig18 and [0095]-[0105], including among others: display; input device; cursor control; main memory; rom; storage device; communication interface; processor. In addition, the specification discloses at [0012] According to one embodiment, the techniques described herein are implemented by one or generalized computing systems programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination. Special-purpose computing20 devices may be used, such as desktop computer systems, portable computer systems, handheld 
devices, networking devices or any other device that incorporates hard-wired and/or program 
logic to implement the techniques.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-19, 21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is rejected for reciting the subject matter “determining a campaign result” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).” 

	The remainder of the claims are rejected by virtue of dependency. 

The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20080140476 A1	2008-06-12	28	Anand; Shubhasheesh et al.	Smart advertisement generating system. A system is described for generating smart advertisements to display to a user over a network. The smart advertisements may adapt to specific user profile information and available advertising campaign information. The system may select a smart advertisement campaign and one or more deals associated with the smart advertisement campaign that match the user profile. The system may select an appropriate graphical component relating to the smart advertisement campaign and create the smart advertisement by applying the user profile data and deal attributes to the graphical component and display the specific smart advertisement to the user.

0	US 20130080244 A1	2013-03-28	13	PERSON; Ralph Ronald	METHOD AND A SYSTEM FOR MANAGING ADVERTISING CAMPAIGNS. In a method and a system for managing advertising campaigns, a plurality of advertising campaigns is launched, and a plurality of visitors is allowed to visit a website. The behavior of the visitors is monitored, a value point score is obtained for each visit, and each visit is designated to an advertising campaign. For each advertising campaign an accumulated value point score and the number of visits designated to the advertising campaign are calculated. The advertising campaigns are compared, including comparing the accumulated value point scores and the number of visits. The comparison may include comparing attributes, elements or themes of the advertising campaigns. Based on the comparison a new advertising campaign is planned. Since the new advertising campaign is designed with consideration to the actual impact of previous advertising campaigns on the generated value, the new advertising campaign is very likely to fulfill specific marketing goals or strategies.

0	US 20100257022 A1	2010-10-07	17	Wang; Jinlin et al.	Finding Similar Campaigns for Internet Advertisement Targeting. Disclosed are methods and apparatus for analyzing campaigns in order to identify similar campaigns are disclosed. In one embodiment, an ad campaign associated with an advertiser is identified. Ad campaign information associated with ad campaigns previously booked by an online publisher is analyzed to identify one or more of the ad campaigns previously booked by the online publisher that are similar to the ad campaign. The ad campaign information for each of the ad campaigns identifies one or more products of the online publisher. The ad campaign information may be processed by applying natural language processing (NLP) to at least a portion of the ad campaign information associated with the ad campaigns previously booked by the online publisher. At least one of the products of the online publisher to recommend to the advertiser are ascertained from the ad campaign information for the one or more ad campaigns previously booked by the online publisher that are similar to the ad campaign.

0	US 20120004983 A1	2012-01-05	15	Borthwick; Sara et al.	SYSTEMS AND METHODS FOR DETERMINING THE EFFICACY OF ADVERTISING. A computer-implemented method for determining effectiveness of content includes receiving, by a computing device, a plurality of attributes relating to rendered content, the plurality of attributes including at least one attribute that characterizes a consumer response to the rendered content and at least one attribute that characterizes a creative strength of the rendered content, generating, by a computing device, an index score indicative of an effectiveness of the content using a statistical analysis of the collected attributes, and storing the index score in memory.

0	US 20210158390 A1	2021-05-27	24	Sheppard; Michael et al.	METHODS, SYSTEMS, APPARATUS AND ARTICLES OF MANUFACTURE TO DETERMINE CAUSAL EFFECTS. Methods, systems, apparatus and articles of manufacture to determine causal effects are disclosed herein. An example apparatus includes a weighting engine to calculate a first set of weights corresponding to a first treatment dataset, a second set of weights corresponding to a second treatment dataset, and a third set of weights corresponding to a control dataset, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, second set of weights, and third set of weights independently, a weighting response engine to calculate a first weighted response for the first treatment dataset, a second weighted response for the second treatment dataset, and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response, and a report generator to transmit a report to an audience measurement entity.

0	US 20160210655 A1	2016-07-21	17	Cottle; Peter Michael et al.	Managing Content Item Presentation Based On Cost of Presenting the Content Items and Completion of Objectives Associated with the Content Items. An advertising campaign maintained by an online system includes an objective, and the online system determines a metric for the advertising campaign based the objective. For example, the online system determines the metric as a ratio of an amount received from an advertiser for presenting the advertising campaign to a number of completed objectives associated with the advertising campaign. Additional advertising campaigns including the objective are identified, and the online system determines metrics for the additional advertising campaigns. The online system compares the metric for the advertising campaign to the metrics for the additional advertising campaign and communicates information to the advertiser based on the comparison.

0	US 20140258001 A1	2014-09-11	19	Ramaksrihnan; Cartic et al.	Systems and Methods for Determining Net-New Keywords in Expanding Live Advertising Campaigns in Targeted Advertising Systems. Systems and methods for creating expanded targeted search advertising campaigns in accordance with embodiments of the invention are disclosed. In one embodiment, a campaign expansion device includes a processor and a campaign expansion application, wherein the campaign expansion application configures the processor to obtain a live advertising campaign, where the live advertising campaign includes a plurality of keywords and match types associated with the keywords, determine at least one centroid cluster including a portion of the plurality of keywords, identify at least one target centroid cluster in the at least one centroid cluster, modify at least one match type associated with at least keyword, and generate an expanded advertising campaign, where the extended advertising campaign includes the unmodified portion of the plurality of keywords and match types associated with the keywords from the live advertising campaign and the modified keywords and associated match types.  



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Simply having two marketing professionals generate campaign datasets amongst themselves is not what the claims cover or where the specification is directed to.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility rejection in the instant Office Action provides two alternative Step 2A Prong One analyses. The “mental process” analysis assumes that a human being is comparing two different campaign datasets, regardless of the fact if they have been human or machine generated. The human who makes the comparison can have easy access to either of them. The machine generated campaign dataset can be provided visually to the human who makes the comparison. 

Applicant submits “In the Final Office Action, page 3, the Examiner agrees that claim 1 is directed to a statutory category of invention, such as a computer-implemented method.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
There is no contradiction here, for the first determination is at Step 1, while the second determination is at Step 2A Prong One, reads that the process could have been performed by a human mentally or manually, and not that it is performed mentally or manually. 
Moreover, at Step 2A Prong One there is a second determination about the abstract nature of the expressed idea (see eligibility analysis in the instant Office Action). 

Applicant submits “While the specification describes a benefit of generating campaign datasets is to reduce wasted advertising costs and/or improve effectiveness of a campaign, and while the claims could be read broadly, a broad reading of claim 1 to cover advertising, marketing, sales activities or behaviors but for the recitation of generic computer components would be beyond a reasonable interpretation and ignores the limitations of claim 1 that provide for integration into a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Regarding the alleged benefit, the requirement is not to read the claim broadly, but:   
The 2019 Revised PEG (the October update) states on pages 12-13 (or MPEP 2016.04(d)(1)) 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added) 

Based on the claim language and the application specification, it becomes clear that the gist of the instant application is to compare campaign datasets and choose the most advantageous. This process can be easily performed by a human mind, regardless how campaign datasets have been generated. 

Applicant submits “… a broad reading of claim 1 to cover advertising, marketing, sales activities or behaviors but for the recitation of generic computer components would be beyond a reasonable interpretation and ignores the limitations of claim 1 that provide for integration into a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
No limitations of claim 1 have been ignored. Those limitation which allegedly integrate the identified abstract idea into a practical application have been considered at Step 2A Prong Two (see eligibility analysis in the instant Office Action)  

Applicant submits “As explained in the specification, a way to generate good campaign datasets can be to train a neural network with a plurality of input human-generated campaign datasets and a plurality of ground truths for the plurality of input human-generated campaign datasets, wherein a given ground truth of the plurality of ground truths represents a quality metric indicating a quality of a given input human-generated campaign dataset of the plurality of input human-generated campaign datasets. Once trained, the neural network can generate a machine-generated candidate campaign dataset using the trained neural network, which can be compared to a human-generated candidate campaign dataset.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The instant application is directed to “Generating campaign datasets for use in automated assessment of online marketing campaigns run on online marketing platforms” (see application title). 
In addition, and most importantly, the independent claims last steps are: 
(h) determining a campaign result resulting from the submitted campaign dataset; and
(i) storing the campaign result as feedback records for future campaigns. 

On the other hand, the claims only invoke training a neural network to achieve a certain result, which clearly means that the neural network, trained or untrained, is used as a tool to perform the task of generating a campaign dataset. 
A great many advertising campaign applications nowadays utilize neural network-based processes (e.g. machine learning, deep machine learning, artificial intelligence) with the objective of improving the performance.  

As such, because the claims of the instant application only invoke, but are not directed to neural-network training 

Applicant submits “The approach of using both machine-generated candidate campaign datasets and human-generated candidate campaign datasets and choosing the better datasets from among those to submit to an online platform is fully supported in the specification as filed.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Again, the issue here is not about support for the alleged novel idea, but about if the idea, novel or not leads to an improvement of the “technology or technical field” (see MPEP 2106.05(a)). 
The statement that “See, for example, the specification as originally filed, [0010] ("Campaign datasets can be passed between human creators and machine creators to improve on and learn from each other."), [0023] ("In some embodiments, a machine is trained on human-created campaign datasets and once trained, can be used to train humans and/or improve on human-created campaign datasets.") is extremely general and, in absence of any proof, lacks credibility. Moreover, nowhere in the application specification a deficiency in then area of creating campaign datasets is mentioned either. 

Applicant submits “In a specific example, a campaign management system might identify a human-created campaign with a high confidence value but a low expected quality (and give it a low evaluation score) and a machine-created campaign with a low confidence value and a high expected quality ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Statements like “high confidence value” and “high expected quality” are very general. They could be more persuasive if they were supported by quantitative qualifiers, which the instant application does not provide.    

Applicant submits “Applicant notes that one of ordinary skill in the art would read the specification, such as [0004]-[0006] explaining how a human marketing manager might be limited in creating an online advertising campaign and [0025] explaining that "In some embodiments, a machine is trained on human-created campaign datasets and once trained, can be used to train humans and/or improve on human-created campaign datasets" and the remainder of the specification and conclude that there is a need for improvement over human-generated campaign datasets.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This statement is not only very general, but it states the obvious – computing, any type of computing, is penetrating more and more our lives because it improves nearly all area of human activity, not only economics. This is far from being news.  

Applicant submits “The specification provides sufficient details as to an improvement over manual campaign generation or prior art computer-generated campaigns. For example, a POSIT A might consider and recognize an improvement from [0027]: ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
That there is a need to improve both the machine generated and the human generated campaigns is, again, like stating the obvious. We continuously strive to improve everything which can be improved. However, applicant has not provided and POSITA has not identified any evidence that a mixed human-computer generated campaigns is an improvement. 

Applicant submits “A POSITA would recognize that the claims themselves reflect those improvements. For example, a POSITA would note that claim I recites.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant is advised to specifically point out the “one sentence” which points to the improvement. 
A general remark here – Applicant’s 16-page arguments is more confusing than illuminating. As discussed during the interview, a one paragraph argument stating (a) the problem, (b) the solution and (c) the specification paragraph (one or maximum two) supporting (a) and (b) suffices. Again – a one paragraph (i.e., maximum half a page) with specifics is all what’s needed. The longer the argumentation, the more confusing and filled with contradictions it becomes. This obviously is the case with this argumentation.   
A further remark – repeating an invalid argument over and over again, will not make it valid. Mentioning an argument only a single time will surely do a much better job.  

Applicant submits “As for claim 13, a POSITA would read the specification, such as [0005] ….” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above. 

Applicant submits “The specification provides sufficient details as to an improvement involving determining similarity of campaigns. For example, a POSITA might consider and recognize an improvement from [0012], [0024] ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant is requested to provide a one sentence simple argument. This argument, like all of the other arguments in Applicant’s response from 10/21/2022 is most confusing (see responses here above for examples of how the Applicant’s responses are not to the point).   

Applicant submits “A POSIT A would recognize that claim 13 reflects those improvements. For example, a
POSIT A would note that claim 13 recites "accessing a trained neural network trained.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This is another example of one of the points made before – Applicant’s arguments here disclose the claim steps, which do not disclose any benefit at all. However, the response should have provided the specification paragraphs which disclose the expected benefits. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04-07)  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101 (mental steps).
	The rejection is withdrawn as a result of the amendments.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
Applicant submits “Applicant respectfully asserts that specification as originally filed provides sufficient evidence that the Applicant had possession of an invention that included determining a campaign result, as would be understood by a POSIT A as of the filing date of the present application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s attention is directed to the rejection language: “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …”” 
From the rejection language, it becomes clear that it is not about “providing evidence,” but about “how the function is performed or the result is achieved.” In other words, what is the process, what are the steps of determining a campaign result. This becomes necessary because there are numerous ways to determine the results of a campaign (e.g., the amount of money spent, the amount of business generated, the amount of conversions, the number of newly acquired customers, the visibility of a brand, to name just a few). 
Applicant is requested to specifically point out the specification paragraphs which describe the process or the steps of determining the campaign results, or the campaign objectives, which might provide indications about the nature of the monitored results. 
The rejection is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622